DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is sent in response to claim amendments and “Applicant Arguments and Remarks” filed on November 18, 2021 for application S/N 15/832,111. After further thorough search, argument consideration and examination of the present application and in light of the prior art made of record, claim 1-14 and 18-25 are allowed.  

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment for application S/N 15/832,111 was given via email by Mr. Russell Fowler (Registration No. 43,615) on 12/3/2021.

	Amendments to claim 1, 4, 8 and 18 (Claim dated 11/18/2021) were made. The application has been amended as follows:

A method for enabling efficient association of a consumable item to one of a plurality of consumable item records in a crowd-sourced database, said method comprising:
receiving at a server apparatus a text input from a user device, said text input comprising user-generated descriptive data regarding said consumable item;
using a first machine learning technique to derive one or more queries based at least in part on said text input, wherein the first machine learning technique includes (i) deriving at least one hidden query based on the text input, , (iii) obtaining search results based on the hidden query, and (iv) iteratively updating the weights based on the obtained search results,  wherein iteratively updating the weights includes iteratively deriving a plurality of old and new weight vectors until a distance between the new and old weight vectors is less than a predetermined threshold amount;
querying said crowd-sourced database for a list of possible consumable item records which are determined to comprise descriptive data which matches to said text input using said one or more queries;
receiving said list of possible consumable item records;
applying a second machine learning technique to re-rank said list of possible consumable item records to generate a re-ranked list, wherein said first machine learning technique and said second machine learning technique are characterized by different training sets and different heuristically chosen features; and
outputting a highest ranked one of said re-ranked list to said user device.

Claim 4 (Amendment):
	The method of claim 1, wherein said user-generated descriptive data regarding said consumable item comprises a title descriptive thereof for a restaurant menu item, wherein the consumable item records include each of a restaurant name, a menu name, and an item name

Claim 8 (Amendment):
A non-transitory, computer readable medium comprising a plurality of instructions which are configured to, when executed by a processor, cause a server device to:
query a database comprising a plurality of consumable item records for a list of possible consumable item records which are determined to comprise descriptive data which matches to that of a text input received from a user device using one or more queries derived via a first machine learning technique, wherein said one or more queries derived via said first machine learning technique are hidden from said user device, wherein the first machine learning technique includes (i) deriving at least one hidden query based on the text input, (ii) assigning a weight to each term of the at least one hidden query, (iii) obtaining search results based on the hidden query, and (iv) iteratively updating the weights based on the obtained search results,  wherein iteratively updating the weights includes iteratively deriving a plurality of old and new weight vectors until a distance between the new and old weight vectors is less than a predetermined threshold amount; and 
apply a second machine learning technique to re-rank the list of possible consumable item records returned in response to said one or more queries in order to generate a re-ranked list which identifies a most closely related one of said plurality of consumable item records, wherein said re-ranked list generated by said second machine learning technique is provided to said user device.

Claim 18 (Amendment):
A method for associating a consumable item in a crowd-sourced database, the method comprising:
receiving at a server apparatus a text input from a user device;
using a first machine learning technique to derive a hidden query based on the text input, the hidden query including one or more terms;
assigning a weight to each of the one or more terms of the hidden query;
querying the crowd-sourced database using the hidden query; 
obtaining search results based on the hidden query, including receiving a list of consumable item records based on the hidden query; 
iteratively updating the weights based on the obtained search results,  wherein iteratively updating the weights includes iteratively deriving a plurality of old and new weight vectors until a distance between the new and old weight vectors is less than a predetermined threshold amount;
re-ranking the list of consumable item records with a second machine learning technique to generate a re-ranked list; and
providing at least one consumable item record from the re-ranked list to the user device;
wherein the first machine learning technique and the second machine learning technique are characterized by different training sets and different heuristically chosen features.


Allowable Subject Matter

Claims 1-14 and 18-25 submitted on November 18, 2021 are allowed.  

Claim 1 is allowed. The following is a statement of reasons for the indication of allowable subject matter:  
The prior arts made of record neither render obvious nor anticipates the combination of claimed elements, as recited in independent claims 1.
Stillman teaches sending text queries to database for consumable items where user can associate food item into his are dietary plan. Stillman further teaches receiving result set in response to query to consumable item database. Suleman teaches formulating query using machine learning technique. Prior art Burges teaches ranking and re-ranking by using different sets of training data for machine learning but the prior arts of record do not specifically suggest “(ii) assigning a weight to each term of the at least one hidden query, (iii) obtaining search results based on the hidden query, and (iv) iteratively updating the weights based on the obtained search results,  wherein iteratively updating the weights includes iteratively deriving a plurality of old and new weight vectors until a distance between the new and old weight vectors is less than a predetermined threshold amount” with all the other limitations recited in the independent claims 1.
These features together with other limitations of the independent claim is novel and non-obvious over the prior arts of record; therefore claims 1 is allowed.  

Claim 8 is allowed. The following is a statement of reasons for the indication of allowable subject matter:  
The prior arts made of record neither render obvious nor anticipates the combination of claimed elements, as recited in independent claims 8.
Stillman teaches sending text queries to database for consumable items where user can associate food item into his are dietary plan. Stillman further teaches receiving result set in response to query to consumable item database. Chen teaches using machine learning technique to retrieve query results. Prior art Burges teaches ranking and re-ranking by using different sets of training data for machine learning but the prior arts of record do not specifically suggest “(ii) assigning a weight to each term of the at least one hidden query, (iii) obtaining search results based on the hidden query, and (iv) iteratively updating the weights based on the obtained search results,  wherein iteratively updating the weights includes iteratively deriving a plurality of old and new weight vectors until a distance between the new and old weight vectors is less than a predetermined threshold amount” with all the other limitations recited in the independent claims 8.
These features together with other limitations of the independent claim is novel and non-obvious over the prior arts of record; therefore claims 8 is allowed.  

Claim 18 is allowed. The following is a statement of reasons for the indication of allowable subject matter:  
The prior arts made of record neither render obvious nor anticipates the combination of claimed elements, as recited in independent claims 18.
Stillman teaches sending text queries to database for consumable items where user can associate food item into his are dietary plan. Stillman further teaches receiving result set in response to query to consumable item database. Chen teaches using machine learning technique to retrieve query results. Prior art Burges teaches ranking and re-ranking by using different sets of training data for machine learning but the prior arts of record do not specifically suggest “assigning a weight to each of the one or more terms of the hidden query; querying the crowd-sourced database using the hidden query; obtaining search results based on the hidden query, including receiving a list of consumable item records based on the hidden query; 
iteratively updating the weights based on the obtained search results,  wherein iteratively updating the weights includes iteratively deriving a plurality of old and new weight vectors until a distance between the new and old weight vectors is less than a predetermined threshold amount” with all the other limitations recited in the independent claims 18.
These features together with other limitations of the independent claim is novel and non-obvious over the prior arts of record; therefore claims 18 is allowed.  

The dependent claim 2-7, 9-14 and 19-25 are being definite, enabled by the specification, and further limiting to the independent claims, are also allowed.
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Abdullah Daud whose telephone number is 469-295-9283.  The examiner can normally be reached on 7:30 am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ABDULLAH A DAUD/Examiner, Art Unit 2164     

/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164